              Case 08-12323-CSS        Doc 1466       Filed 08/10/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In Re:                                        )       Chapter: 7
                                              )
Archway Cookies, LLC
                                              )
                                              )
         Debtor(s)                            )       Case No: 08-12323-CSS




   ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

          On 7/8/2021                 , an application was filed for the Claimant(s),

 James D. Miller

for payment of unclaimed funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The

application and supporting documentation establish that the Claimant(s) is/are entitled to the

unclaimed funds; accordingly, it is hereby

    ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $ 1,055.75                      held in

unclaimed funds be made payable to
James D. Miller

 and be disbursed to the payee at the following address:
 2203 Edgevale Rd
 Columbus OH 43221



 The Clerk will disburse these funds not earlier than 14 days after entry of this order.




         Dated: August 10th, 2021                   CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
